Title: From John Adams to Louisa Catherine Johnson Adams, 15 February 1823
From: Adams, John
To: Adams, Louisa Catherine Johnson



my dear Daughter
Quincy February 15th. 1823—

Thanks for your Journal of the 26th. There is in human nature, a germe of superstition which has cost mankind very dear; And there is another germe, the love of finery, And which has done almost as much harm, And both have been employed with great sagacity by temporal, and spiritual politicians, to debase, degrade and subdue mankind, even with their own consent under the cruel iron rod of despotism—These two germ’s are vigorus in North American Savages, and African Negros, as in any other Men, and they continue growing Spreading, and ramifying and becoming more oppressive, costly, and cruel, in every stage of civilization—
You are very prudent in appearing as a Nurse, in Philadelphia, as a Traveller in Boston, And it was not amiss to appear as the Lady of a Secretary of State, at the Ball of a Foreign Ambassador. But an uncommonly fine Gownd will excite envy among all the umbrageous Ladies, in Boston, New York, Philadelphia, or Washington.
I  wonder not that our sons, prefered the Exhibition of Horsemanship, before the formalities of a Drawing Room, but they would have seen more of the great World there, And it is of importance to young Men to see the Assembly of Notables in their own Country, If they can be sage enough to behave modestly and respectfully to every body—
An Electioneering Campaign for the choice of Governor is opening upon us here, and I expect that poor Otis and Eustace will receive as many compliments as your Husband in the Newspapers, If Men will pursue the bubble reputation,—And all these mighty offices, are nothing but bubbles of reputation, they must pay the penalty.—
In expectation of seeing the Collegians— / I remain your affectionate Father
John Adams.